DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the preliminary amendment filed September 26, 2019, claims 1-10 are pending.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 2011/0184131 A1) in view of Lee et al. (US 5,047,458).

    PNG
    media_image1.png
    641
    817
    media_image1.png
    Greyscale



Regarding the recitation “for the preparation of heterophasic propylene copolymer compositions” of claim 1, applicants must recognize that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the 
Cai et al. (figure 1; page 9, 0100-0102, example 2 and Table 2) disclose methods of polymerization comprising ethylene, propylene, a gas phase reactor comprising a riser and a downcomer (downer), with ethylene/propylene ratio of 14 in the downcomer greater than the ethylene/propylene ratio of 0.024 in the riser, for preparing impact polypropylene copolymer (where impact polymers are typically heterophasic). The higher ethylene/propylene ratio in the downer means that the ethylene concentration in the downcomer is higher than that of the riser, meeting the ethylene concentration requirement of claim 1. Cai et al. (Figure 1; page 9, 0102) also comprises directional arrows showing the flow directions inside the riser and downer zones of the reactor, meeting the conditions, such as the “sequential multistage processing” feature of claim 8. Figure 1 (item 42) also clearly discloses an inlet or a feeding line in the downcomer close to the upper limit of the volume, meeting the “one or more feeding lines” feature of claim 3.

    PNG
    media_image2.png
    629
    545
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    330
    467
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    647
    452
    media_image4.png
    Greyscale



Regarding claim 1, although the working example 2 of Cai et al. does not include an alpha-olefin having from 4 to 10 carbon atoms, Cai et al. (page 3-4, 0037, 0038) clearly teach the suitability of including an alpha-olefin having from 4 to 10 carbon atoms as comonomers for the disclosed process. Motivated by the expectation of preparing an impact ethylene/propylene copolymers of Cai et al., it would have been obvious to one of ordinary skill in art to incorporate that the comonomers teachings within the same prior art to obtain the invention being claimed. 

    PNG
    media_image5.png
    127
    446
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    649
    449
    media_image6.png
    Greyscale


Regarding the claimed “barrier gas” features of claim 3, applicant’s specification (PGPUB 2020/0031957 A1, 0016) indicates that any gas (including monomers) employed in the polymerization process in the downcomer can functionally be a barrier gas during a partial evaporation of the liquid.

    PNG
    media_image7.png
    265
    455
    media_image7.png
    Greyscale



Therefore, in view of that Cai et al. (page 9, table 2) clearly disclose substantially identical monomeric system in a substantially identical polymerization conditions (catalyst, polymerization temperature) and Cai et al. (page 7, 0079) also clearly disclose the use of ICA (induced condensation agent), including the “propane” feature of claim 4, the examiner has a reasonable basis that the claimed “barrier gas” feature of claims 2, 3 and the barrier composition of claims 5, 6 as claimed are inherently possessed by the polymerization process disclosed in Cai et al. For the same reason set forth in instant paragraph, the examiner also has a reasonable basis to believe that the claimed “elastomeric propylene copolymer” feature of claim 1 is inherently possessed by the polymerization products disclosed in Cai et al. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980). Applicants must recognize that the claimed “barrier gas” feature is dependent on the compositions and processing of the conditions that have been adequately taught in Cai et al.

    PNG
    media_image8.png
    156
    371
    media_image8.png
    Greyscale




    PNG
    media_image9.png
    225
    460
    media_image9.png
    Greyscale



	Regarding the “antistatic composition” of claim 7, Cai et al. (page 11, claim 23) clearly disclose feeding of catalyst, olefins, co-catalyst, activator, antistatic agent, ICA, hydrogen, co-monomer, and a dilution gas to at least one of the riser, the downer (downcomer).



    PNG
    media_image10.png
    91
    464
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    42
    450
    media_image11.png
    Greyscale



Regarding claims 9, 10, Cai et al. (page 4, 0040; page 9, 0098) disclose the Ziegler-Natta catalyst, electron donor complexes used in conjunction with an organoaluminum co-catalyst, a catalyst system that employed according to the catalyst system disclosed in Lee et al. (US 5,047,468). Lee et al. also disclose the catalyst/organoaluminu molar ratios (Ti/Al) meeting the ratio requirement of claim 10.

    PNG
    media_image12.png
    122
    455
    media_image12.png
    Greyscale




    PNG
    media_image13.png
    354
    477
    media_image13.png
    Greyscale




    PNG
    media_image14.png
    401
    865
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    643
    727
    media_image15.png
    Greyscale



Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
February 10, 2021